    Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 1 of 45
                                                                    FILED UNDER SEAL


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


PETRÓLEOS DE VENEZUELA, S.A., PDVSA
PETRÓLEOS, S.A., and PDV HOLDING, INC.,

                 Plaintiffs and Counterclaim Defendants,
                                                           No. 19 Civ. 10023 (KPF)
         - against -

MUFG UNION BANK N.A. and GLAS
AMERICAS LLC,

                 Defendants and Counterclaim Plaintiffs.




    1.
        Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 2 of 45
                                                                        FILED UNDER SEAL




       2.     I have been retained by Latham & Watkins LLP, legal counsel for MUFG Union

Bank, N.A. (“MUFG”), in its capacity as Trustee, and GLAS Americas LLC, in its capacity as

Collateral Agent (“GLAS,” and together with MUFG, the “Defendants”) to provide my expert

opinion in connection with judicial proceedings between Petróleos de Venezuela, S.A.

(“PDVSA”), PDVSA Petróleo, S.A., (“PDVSA Petróleo”), and PDV Holding, Inc. (“PDVH,” and

together with PDVSA and PDVSA Petróleo, the “PDVSA Parties”) and the Defendants.




       3.     These proceedings involve the debt securities due 2020 that PDVSA issued in

October 2016 (the “2020 Notes”) as part of an exchange offer (the “Exchange Offer”). The 2020

Notes are secured by a pledge by PDVH (a Delaware Corporation) of 50.1% of the shares of its

subsidiary, CITGO Holding, Inc. (“CITGO Holding”), which in turn owns CITGO Petroleum

Corporation (“CITGO Petroleum”), an oil company organized under the laws of Delaware and

headquartered in Houston, Texas. The 2020 Notes and the related pledge of CITGO Holding

shares are governed by the Indenture dated October 28, 2016 (the “Indenture”) and the Pledge

Agreement dated October 28, 2016 (the “Pledge Agreement”). The 2020 Notes were issued in the

form of one or more fully registered notes without interest coupons in global form (the “Global

Note,” and together with the Indenture and the Pledge Agreement, the “Governing Documents”).




                                              2
         Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 3 of 45
                                                                                            FILED UNDER SEAL


        4.        I understand that the PDVSA Parties contend that the Governing Documents are

“invalid, illegal, null and void ab initio, and thus unenforceable.” The PDVSA Parties reason that

the Governing Documents granting noteholders a security interest in CITGO Holding are

considered Contracts of National Interest under Article 150 of the Venezuelan Constitution and,

as a result, required the prior approval of the Venezuelan National Assembly (the Republic’s

legislature). 1 Pursuant to Article 150, “[n]o contract of national . . . interest . . . may be executed

with . . . companies not domiciled in Venezuela . . . without the approval of the National

Assembly.” 2

        5.        On March 16, 2020, I submitted an expert report (the “Expert Report”) providing

my opinions with regard to two discrete questions of Venezuelan law: (i) whether, under

Venezuelan law, the Governing Documents are Contracts of National Interest that required the

approval of the National Assembly of Venezuela; and (ii) whether, even assuming the Governing

Documents were Contracts of National Interest, a Venezuelan court nevertheless would enforce

the Governing Documents against PDVSA, PDVSA Petróleo, and PDVH after applying the

presumption of validity and the principle of legitimate expectations to the aforementioned

documents. As explained in my Expert Report, I unequivocally concluded that the Governing

Documents are not Contracts of National Interest requiring National Assembly approval. I further

opined that even if such contracts were considered Contracts of National Interest, a Venezuelan

court would still enforce the Governing Documents. A true and correct copy of my Expert Report

is included herein as Exhibit 2. I hereby incorporate by reference the contents of my Expert Report

as my sworn testimony as if fully rewritten herein.



1
    A true and correct copy of the 1999 Venezuelan Constitution in its original Spanish text, and a certified translation
    of the relevant portions thereof, are included as Exhibit 5.
2
    Ex. 5, art. 150.
                                                           3
        Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 4 of 45
                                                                           FILED UNDER SEAL


       6.      On May 1, 2020, I submitted a rebuttal report (the “Rebuttal Report”) addressing

certain arguments raised by the PDVSA Parties’ Venezuelan law expert, Professor Brewer-Carías,

who opined, without legal support, that the Governing Documents were, in fact, Contracts of

National Interest requiring the approval of the National Assembly. A true and correct copy of my

Rebuttal Report is included herein as Exhibit 3. I hereby incorporate by reference the contents of

my Rebuttal Expert Report as my sworn testimony as if fully rewritten herein.

       7.      I hereby certify that the statements and opinions made in my Expert Report and my

Rebuttal Report are truthful and accurately reflect my knowledge at the time each report was

signed and my opinions on the issues therein have not changed. If called to testify regarding my

opinions, I would testify consistent with those reports, which are summarized in this declaration.

       8.      The information, sources, and data that form the factual predicate for my findings,

conclusions and opinions in my Expert Report and Rebuttal Report include, among other things,

the Venezuelan Constitution, Venezuelan statutes, decisions of various Venezuelan courts,

regulatory filings, various scholarly sources, and various documents produced in this litigation.

       9.      In this Declaration, I summarize for the Court’s convenience my opinions, as

expressed in my Expert Report and Rebuttal Report, and, where noted, respond to arguments first

raised by Professor Brewer-Carías in his rebuttal report. Additional support and discussion of the

bases for my opinions are available in my reports.




                                                 4
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 5 of 45
                                                                                          FILED UNDER SEAL


I.       INTRODUCTION TO FACTUAL BACKGROUND AND RELEVANT LEGAL
         CONCEPTS

         A.       PDVSA and PDVSA Petróleo’s Corporate Status Under Venezuelan Law

         10.      PDVSA is an oil and gas company that was established and incorporated in 1975,

which is wholly owned by the Republic. 3 Under Venezuelan law, PDVSA enjoys the corporate

form and commercial status of a sociedad anónima, or a corporation with one shareholder. 4 More

specifically, PDVSA is a sociedad anónima known as a “state corporation,” meaning that it is

majority owned by the Republic, and is a legal entity created according to private law. 5

         11.      PDVSA’s status as a sociedad anónima has several key implications. First and

foremost, PDVSA is not the same legal entity as its shareholder, the Republic, and cannot be

conflated with the Republic for constitutional purposes, and in particular, when analyzing Article

150 of the Constitution. 6 Second, PDVSA has its own assets, liabilities, and legal obligations

separate and apart from its shareholder pursuant to Article 201 of Venezuela’s Commercial Code. 7

As such, the Republic is not personally liable for PDVSA’s debts aside from its capital

contributions. 8 Third, PDVSA has its own employees separate and apart from the Republic, who

are not civil servants. 9        Finally, PDVSA, unlike the Republic, is generally governed by

Venezuela’s private, corporate laws, with the exceptions provided for in the Organic Law of the

Public Administration and other applicable rules, 10 such as public laws concerning public



3
     Ex. 2, ¶ 28.
4
     Id. ¶ 32.
5
     Id. ¶ 34.
6
     Id. ¶¶ 32, 105.
7
     Id. ¶ 33.
8
     Id.
9
     Ex. 3, ¶ 87.
10
     Ex. 2, ¶ 42 n. 49. Article 108 of the Organic Law of the Public Administration establishes an order of preference
     or priority in the sources applicable to State Companies (first, private, corporate laws; second, the Organic Law
     of Public Administration; and, third, other applicable Public Law laws and regulations). Attached as Exhibit 34
     is a true and correct copy of the Organic Law of the Public Administration, in its original Spanish text, and a
     certified translation of the relevant portions thereof.
                                                          5
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 6 of 45
                                                                              FILED UNDER SEAL


procurement, anti-corruption, and laws dealing with the exploitation of hydrocarbons, whose

provisions are irrelevant to the instant matter given that they did not require the approval of the

Governing Documents by the National Assembly. 11 Consistent with my opinion, in a 1986

publication entitled El Holding Público, Professor Brewer-Carías acknowledged that PDVSA “has

its own legal personality distinct from the Republic” such that it has “its own legal regime for the

purpose of its patrimony, responsibility, taxes, contractual matters, etc., which is distinct from that

of the Republic.” 12 A true and correct copy of the relevant portion of El Holding Público in its

original Spanish text, and a certified translation of the same, are included as Exhibit 4. 13

         12.       PDVSA Petróleo is a wholly owned subsidiary of PDVSA, duly incorporated as a

sociedad anónima as of November 16, 1978. 14 PDVSA has additional subsidiaries in Venezuela

and abroad, including PDV Holding (“PDVH”), a wholly owned subsidiary of PDVSA

incorporated in Delaware as of April 21, 1997. 15 PDVH owns 100% of the shares of CITGO

Holding (a Delaware corporation), which in turn holds 100% of the shares of CITGO Petroleum,

a U.S.-based refiner, transporter, and marketer of transportation fuels and other industrial products

incorporated in Delaware. 16 In 1986 and 1990, PDVSA, through subsidiaries, purchased the

entirety of CITGO Petroleum. PDVSA has confirmed that it did not seek or obtain National

Assembly approval before purchasing CITGO Petroleum. 17 Under Article 303 of the Venezuelan

Constitution, shares of PDVSA’s subsidiaries—unlike shares of PDVSA itself—may be

encumbered and even sold. 18



11
     Ex. 2, ¶¶ 38, 40, 42.
12
     Ex. 4, at 155.
13
     See Ex. 2, ¶ 39 (citing Ex. 4).
14
     Id. ¶ 29.
15
     Id. ¶ 30.
16
     Id.
17
     Id.
18
     Id. ¶ 31; Ex. 5, art. 303.
                                                  6
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 7 of 45
                                                                            FILED UNDER SEAL


         13.       Under Articles 15 and 29 of the Organic Law of Public Administration,

Venezuela’s Public Administration is comprised of: (i) the Centralized Administration, which is

comprised of the “National Executive” (i.e., the Republic as represented through its President,

Executive Vice President, and Ministers) and agencies and departments—lower in hierarchy—of

the executive branch of government without legal personalities of their own; and (ii) the

Decentralized Administration, which is comprised of entities with distinct legal personalities of

their own separate from the Republic, such as state corporations, autonomous institutes,

foundations, and civil association and partnerships. 19

         14.       PDVSA and PDVSA Petróleo are part of Venezuela’s Public Administration. 20

Specifically, PDVSA and PDVSA Petróleo, as state corporations, are part of the Decentralized

Administration, and are not part of the National Executive. Professor Brewer-Carías does not

dispute this.21 As state corporations, PDVSA and PDVSA Petróleo enjoy the freedom to conclude

contracts and negotiate their terms unencumbered by the legal requirements that would otherwise

restrict departments or agencies belonging to the Centralized Administration, including—in

particular—the requirement of National Assembly approval established in Article 150 of the

Constitution. 22

         B.        The Organic Law for the Financial Administration of the Public Sector

         15.       Contracts involving public debt in Venezuela (i.e., debt incurred by the Public

Administration) are governed by the Financial Administration Law. 23 A true and correct excerpted

copy of the Financial Administration Law in its original Spanish text, and a certified translation of




19
     Ex. 2, ¶¶ 36–37.
20
     Id. ¶ 23; see also Ex. 48, arts. 29, 103.
21
     See Clark Decl., Ex. 13, ¶¶ 32–33.
22
     See Ex. 2, ¶ 40.
23
     See id. ¶ 43.
                                                  7
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 8 of 45
                                                                                 FILED UNDER SEAL


the relevant portions thereof, are included as Exhibit 6. Generally, under this law, public debt is

subject to prior legislative approval by means of a Special Annual Indebtedness Law, and specific

public debt may be subject to additional approval by the National Assembly. 24

         16.       Article 101.4 of the Financial Administration Law exempts from the

aforementioned requirements, including the requirement of National Assembly approval for the

issuance of debt, corporations subject to the Organic Hydrocarbons Law, including PDVSA and

PDVSA Petróleo. 25 Thus, the Financial Administration Law permits PDVSA to issue debt or enter

into other Financing Agreements without prior authorization by the National Assembly. 26




                                                   Even Professor Brewer-Carías, in his expert report,

acknowledged that “PDVSA, as part of the state-owned enterprises of the Oil sector, [is] exempted

of the need to be previously authorized by the National Assembly” for the purpose of entering into

public credit transactions. 28 The purpose of the exemption under Article 101 is to allow state

corporations to operate autonomously, as designed by law, just like their commercial competitors,

without the stringent legislative approval requirements otherwise required for Public Debt. 29

         17.       Under Article 104 of the Financial Administration Law, the Republic is prohibited

from guaranteeing third-party obligations, with very limited exceptions for public works and

national public services. 30 Under Article 105 of the same law, the pledge or guarantee against

“national, state, or municipal property or income” is prohibited for public debt unless an entity is


24
     Ex. 2, ¶ 44; see also Ex. 6, arts. 5, 82–83, 97.
25
     Id. ¶ 47.
26
     Id. ¶¶ 47–48, 162–63.
27
     Id. ¶ 163; see also Clark Decl., Ex. 28, at 2.
28
     Clark Decl., Ex. 13, ¶ 77.
29
     Ex. 3, ¶ 130.
30
     Id. ¶¶ 133–34.
                                                         8
Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 9 of 45
           Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 10 of 45
                                                                            FILED UNDER SEAL


be decided by Venezuela’s courts in accordance with the law of Venezuela, if compatible with the

specific transaction at hand. 37

          20.       Articles 187(9), 236(14), and 247 concern the “consideration, execution, and

enforcement of such public interest contracts.” 38 Article 187(9) of the Constitution expressly

empowers the National Assembly to “authorize the National Executive to sign contracts of national

interest”—and not state corporations such as PDVSA and PDVSA Petróleo. 39 Likewise, Article

236(14) gives the President, who is head of the National Executive pursuant to Article 226, the

sole power to “enter into contracts of national interest according to [the] Constitution and the law”

in council with his Ministers. 40 Finally, Article 247 requires that the Attorney General’s Office be

consulted on the approval of Contracts of National Interest. 41

II.       THE GOVERNING DOCUMENTS ARE NOT CONTRACTS OF NATIONAL
          INTEREST ACCORDING TO SEMINAL SUPREME TRIBUNAL PRECEDENT

          A.        The Governing Documents Are Not Contracts of National Interest Because the
                    Republic Is Not a Party to the Agreements

          21.       The Venezuelan Constitution does not define the term “Contract of National

Interest.” 42 In the absence of clear guidance in the Constitution, the Constitutional Chamber of

the Supreme Tribunal of Justice (the “Constitutional Chamber”) has established rules and criteria

for determining whether contracts such as the Governing Documents are Contracts of National

Interest. 43 According to Article 335 of the Constitution, the Supreme Tribunal of Justice is “the

supreme and ultimate interpreter of the Constitution” and, as such, “shall see to the uniform




37
      Id., art. 151; Ex. 2, ¶ 53.
38
      Ex. 2, ¶ 51 (citing Ex. 5, arts. 187(9), 236(14), 247).
39
      Id.
40
      Id. (citing Ex. 5, arts. 226, 236).
41
      Ex. 2, ¶ 52.
42
      See generally Ex. 5.
43
      Ex. 2, ¶ 85.
                                                                10
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 11 of 45
                                                                             FILED UNDER SEAL


interpretation and application thereof.” 44       Article 335 further states that “[i]nterpretations

established by the Constitutional Chamber concerning the contents or scope of Constitutional rules

and principles are binding on the other Chambers of the Supreme Tribunal of Justice and on any

other courts of the Republic.” 45 Accordingly, interpretations by the Constitutional Chamber on

the content or scope of constitutional provisions, such as Article 150, are final and have binding

effects, and “the Constitutional Chamber is the ultimate arbiter with respect to the content or scope

of constitutional norms and principles.” 46

          22.     The primary rule established by the Constitutional Chamber, and repeatedly

affirmed by respected Venezuelan legal scholars, is that only contracts to which the Republic is a

party can qualify as Contracts of National Interest necessitating National Assembly approval

under Article 150. 47 This rule, which is consistent with the plain language of various articles of

the Constitution, is consistent with a line of precedent dating from 1937 through to the present

day. 48

          23.     The seminal Constitutional Chamber decision addressing this issue is Andrés

Velásquez et al. (September 24, 2002), which “specified the meaning that must be given to the

concept of national public interest contracts contained in articles 150 and 187, section 9, of the

Constitution of the Bolivarian Republic of Venezuela . . . .” 49 The Supreme Tribunal in Andrés

Velásquez et al. stated that the control of Contracts of National Interest, by means of a case-by-

case authorization, is “exercised by the [the National Assembly] prior to the conclusion of the

contract . . . in all cases where the Republic (as well as States and Municipalities) through the



44
     Ex. 5, art. 335.
45
     Id.
46
     Ex. 2, ¶¶ 13, 84–86.
47
     Id. ¶¶ 91–94, 100–02; Ex. 3, ¶¶ 23–45, 92.
48
     Id. ¶ 121.
49
     Ex. 7, at 17 (emphasis in original).
                                                   11
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 12 of 45
                                                                                                FILED UNDER SEAL


National Executive, signs contracts with [other] States, foreign official entities and companies not

domiciled in Venezuela.” 50 The Constitutional Chamber added that Contracts of National Interest

are a distinct type of contract that is comprised of “contracts concluded by the Republic through

the competent organs of the National Executive . . . .” 51 And, furthermore, the Constitutional

Chamber held that Contracts of National Interest are “contracts in which the determining factor

would be the participation of the Republic . . . .” 52 A true and correct copy of Andrés Velásquez

et al., in its original Spanish text, and a certified translation of the decision, are included as

Exhibit 7.53 Andrés Velásquez et al. therefore reduced the concept of contracts of national interest

only to those contracts to which the Republic is a party.

         24.       Prominent Venezuelan scholars—including the PDVSA Parties’ own Venezuelan

law expert, Professor Brewer-Carías, prior to his engagement in this litigation—concur both that

Andrés Velásquez et al. establishes binding precedent and that this decision reduced Contracts of

National Interest to those to which the Republic is a party. 54 Indeed, for over a decade, Professor

Brewer-Carías, after having expressed his personal disagreement with the decision, has repeatedly

interpreted Andrés Velásquez et al. in this manner and has acknowledged in particular that, under


50
     Id. at 14 (emphasis added).
51
     Id. at 16 (emphasis added).
52
     Id. (emphasis added); see also Ex. 3, at ¶ 36.
53
     More recently, the Constitutional Chamber confirmed the principles of Andrés Velásquez et al. in its 2016
     decision, Brigitte Acosta Isasis. See Ex. 2 ¶¶ 102, 104; Ex. 3, ¶ 48. A true and correct copy of Brigitte Acosta
     Isasis, in its original Spanish text, and a certified translation of the decision, are included as Exhibit 8. In Brigitte
     Acosta Isasis, the Constitutional Chamber explicitly stated that the “purpose” of the request for judicial
     interpretation it had received in that case was to “determine the scope and content of Articles 150, 187.9, 236.14
     and 247 of the Constitution . . . .” Ex. 8, at 16. In relevant part, this decision reads: “[T]his Constitutional
     [Chamber], in the often mentioned [Andrés Velásquez et al. decision], specified the essential elements that impart
     to contracts a national public interest nature, [including] . . . [t]hat they be executed by the Republic, through the
     bodies that compose the National Executive Branch that are competent in this matter . . . .” Id. at 21. The Court
     specifically considered whether the loan contract at issue meets “the elements to qualify it as [a] national public
     interest contract, in accordance with the criterion established by this Supreme Tribunal . . . [including] [t]hat they
     be executed by the Republic, through the bodies that compose the National Executive Branch that are competent
     in this subject matter . . . .” Id. at 22. The Constitutional Chamber determined that the Venezuelan Central Bank’s
     financing agreement with a foreign entity, Fondo Latinoamericano de Reservas, was not a Contract of National
     Interest because the Republic was not a party to that agreement. See id., at 33; Ex. 2, ¶ 104.
54
     Ex. 3, ¶¶ 25–33.
                                                             12
         Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 13 of 45
                                                                                           FILED UNDER SEAL


Andrés Velasquez, contracts by PDVSA cannot be Contracts of National Interest. As early as

2006, Professor Brewer-Carías stated:

         [In Andrés Velásquez et al.,] [t]he Constitutional Chamber of the Supreme Tribunal
         of Justice, as the highest and last interpreter of the Constitution . . . established a
         binding interpretation, and reduced the category of “public interest contracts” (art.
         150 C.) to those signed or concluded by the Republic, the States, and the
         Municipalities, thus, excluding from such a classification those contracts concluded
         by autonomous institutes or national public enterprises such as PDVSA. 55

Professor Brewer-Carías reaffirmed this exact conclusion concerning Andrés Velásquez’s binding

holding reducing Contracts of National Interest to those to which the Republic is a party in at least

four subsequent articles or books, the last of which was published as recently as 2019. 56

         25.      In at least two additional writings published before this litigation, Professor

Brewer-Carías unequivocally concluded that, according to Andrés Velásquez et al., contracts by

PDVSA and other state-owned companies do not qualify as having been concluded by the

Republic, and therefore do not qualify as Contracts of National Interest. As recently as 2015, he

wrote that Andrés Velásquez et al. “established a binding interpretation and reduced the category

of ‘contracts of public interest’ (art. 150 C.) to those signed or agreed to by the Republic, the States,

and the Municipalities accordingly, excluding from such classification public contracts signed by

autonomous institutes or national public companies, such as PDVSA” in an article entitled




55
     Professor Brewer-Carías acknowledged this in an article entitled Nuevas Consideraciones Sobre el Régimen
     Jurídico de los Contratos del Estado en Venezuela in 2006. A true and correct copy of this article in its original
     Spanish text, and a certified translation of the relevant portions thereof, are included as Exhibit 9. See id. at 3
     n.11.
56
     See Allan Randolph Brewer-Carías, Sobre los Contratos del Estado en Venezuela, in 6 REVISTA MEXICANA
     STATUM REI ROMANAE DE DERECHO ADMINISTRATIVO (2011) (attached as Exhibit 10); Allan
     Randolph Brewer-Carías, La Contratación Pública en Venezuela, in TRATADO GENERAL DE LOS
     CONTRATOS PÚBLICOS (2013) (attached as Exhibit 11); Allan Randolph Brewer-Carías, Administrative Law
     in Venezuela (2015) (attached as Exhibit 12); and Allan Randolph Brewer-Carías, Sobre las Nociones de
     Contratos Administrativos, Contratos De Interés Público, Servicio Público, Interés Público y Orden Público, y
     su Manipulación Legislativa y Jurisprudencial at 86, 239–40, 248–49 (2019) (attached as Exhibit 13). Each of
     the preceding exhibits are true and correct copies of the aforementioned publications, excerpted in their original
     Spanish text with certified translations of the relevant portions thereof.
                                                          13
         Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 14 of 45
                                                                                        FILED UNDER SEAL


Contratos Administrativos, Contratos Públicos, Contratos del Estado. 57 A true and correct copy

of this article in its original Spanish text, and a certified translation of the relevant portions thereof,

are included as Exhibit 14.

         26.      Even more recently, in 2017, Professor Brewer-Carías noted in an article that

Andrés Velásquez et al. established precedent requiring that the Republic be a party for an

agreement to be considered a Contract of National Interest. 58 A true and correct copy of this article

in its original Spanish text, and a certified translation of the relevant portions thereof, are included

as Exhibit 15. Specifically, Professor Brewer-Carías stated that Andrés Velásquez et al. “reduced

[the definition of] Contracts of National Interest to only those concluded by the ‘Republic,’

excluding from the category of Contracts of National Interest those that decentralized entities, such

as autonomous institutes and state enterprises, may enter into . . . .” 59

         27.      He continued in that same article:

         Having reduced the notion of “public interest contracts” to only those signed by the
         Republic, States, and Municipalities, and consequently, reduced the notion of
         “national public interest contracts” . . . to those signed only by the Republic, 60 the
         most notorious consequence of the decisions of [Brigitte Acosta Isasis and Andrés
         Velásquez et al.] is—that articles 150, 151, 187.9, 236.14 and 247 of the
         Constitution do not apply to public contracts concluded by these decentralized
         national public entities, for example, the Central Bank of Venezuela, autonomous
         institutes and state companies . . . . 61

         28.      In light of Andrés Velásquez et al. and the other cases cited above, as Professor

Brewer-Carías has acknowledged, only a contract to which the Republic is a party can be deemed

a Contract of National Interest. 62 Considering the Republic was not a party to the Governing


57
     Ex. 14, at 316.
58
     See Ex. 15, at 380.
59
     Id.
60
     Id. at 390 (emphasis added)
61
     Id. (emphasis in original).
62
     In my Expert Report and Rebuttal Report, I also summarize the works of other concurring scholars. Although
     certain of these scholars, including Professor Brewer-Carías, disagree with the Constitutional Chamber’s ruling
     in Andrés Velásquez et al., they have recognized Andrés Velásquez et al.’s binding weight, and its reduction of
                                                        14
         Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 15 of 45
                                                                                            FILED UNDER SEAL


Documents, and that PDVSA and PDVSA Petróleo are corporate entities legally distinct and

separate from the Republic, the Governing Documents do not qualify as Contracts of National

Interest requiring legislative approval under Article 150 of the Constitution.63

         29.      My conclusion is consistent with the plain language of the Constitution. Article

187(9) of the Constitution, which discusses the National Assembly’s power to approve Contracts

of National Interest, expressly refers to the “National Executive”—a term which denotes the

Republic represented through its President, Executive Vice President, and Ministers and therefore

does not include state corporations such as PDVSA and PDVSA Petróleo—entering into Contracts

of National Interest. 64

         30.




     contracts of national interest to only those to which the Republic itself is a party. See Ex. 2, ¶¶ 93–109 ; Ex. 3,
     ¶¶ 23–35.
63
     Ex. 2, ¶¶ 34–42.
64
     Id. ¶ 51. I discuss the relevant language of the Constitution that buttresses the Constitutional Chambers’ precedent
     at paragraphs 49–51 of my Expert Report.
65
     Clark Decl., Ex. 28, at 2.
66
     Id. at 3–4.
67
     Id. at 3.
                                                           15
         Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 16 of 45
                                                                                          FILED UNDER SEAL


         B.       Professor Brewer-Carías’s Arguments Are Unpersuasive and the Cases He
                  Cites Do Not Support His Opinions

         31.      Professor Brewer-Carías argues in his expert report and rebuttal report in this case

that state corporations such as PDVSA may enter into Contracts of National Interest even if the

Republic is not a party. His arguments are unpersuasive. The cases he cites do not support that

opinion, and his argument is inconsistent with the opinions he has previously expressed, which

postdate the cases on which he now relies.

         32.      Lucía Antillano. Professor Brewer-Carías cites Lucía Antillano 68 (April 29, 2003)

to argue that my interpretation of Andrés Velásquez et al. is incorrect. But this assertion is not

persuasive when one considers that all of Professor Brewer-Carías’s publications affirming that

Andrés Velásquez et al. reduced Contracts of National Interest to those entered into by the Republic

were published from 2006 to 2017—years after the 2003 Lucía Antillano decision. 69

         33.      In any event, and as explained in my Expert Report, Lucía Antillano is wholly

inapposite and did not purport to modify or overturn the rule set forth in Andrés Velásquez et al. 70

As discussed in my expert reports, in Lucía Antillano, the Constitutional Chamber characterized

the agreement of a state corporation, C.V.G Electrificación del Caroní, C.A. (“C.V.G.”), as a

Contract of National Interest because it had been executed to implement the Republic’s

international agreement with the Federal Republic of Brazil. 71 A true and correct copy of Lucía

Antillano in its original Spanish text, and a certified translation of the decision, are included as

Exhibit 16.




68
     Professor Brewer-Carías refers to this decision as the “Edelca” decision. See Clark Decl., Ex. 13, ¶ 39.
69
     Ex. 3, ¶ 67.
70
     See Ex. 2, ¶ 102, n.139; Ex. 3, ¶¶ 63–67.
71
     Id.
                                                         16
         Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 17 of 45
                                                                                FILED UNDER SEAL


         34.      Here, Lucía Antillano is inapposite for two reasons. 72        First, the Governing

Documents, unlike the C.V.G contract, do not derive from an international agreement between the

Republic and a foreign country. 73 The C.V.G. contract was concluded “in execution” of an

international agreement between the Republic and Brazil. 74           Second, unlike the Governing

Documents, a default on the contract in Lucía Antillano could have created a liability for the

Republic because of its international agreement with Brazil. 75 Here, the Governing Documents

do not impose any obligations or liabilities on the Republic, as the result of a treaty with a foreign

government or otherwise. The Collateral at issue affects only assets of a U.S. subsidiary of

PDVSA. 76

         35.      Simón Muñoz Armas. Moreover, Professor Brewer-Carías’s assertion that the

Simón Muñoz Armas decision supports his opinion is misplaced. A true and correct copy of this

decision, in its original Spanish text, and a certified translation of the relevant portions thereof, are

included as Exhibit 17. 77 Although it is true that Simón Muñoz Armas et al. affirms that the model

clauses of certain joint venture agreements by PDVSA for the exploration and production of

hydrocarbons in Venezuela were Contracts of National Interest, Professor Brewer-Carías fails to

acknowledge that this case predates Andrés Velasquez et al. Moreover, Simón Muñoz Armas is

entirely distinguishable because it concerned legislative approval for joint venture agreements

entered into by PDVSA pursuant to a since-repealed section of the Nationalization Law, which

governed contracts for the exploitation of hydrocarbons and explicitly demanded prior approval

by the Legislature. 78 This statute “is wholly inapplicable to financing agreements or agreements


72
     Ex. 3, ¶¶ 65–66.
73
     Id.
74
     Ex. 16, at 14.
75
     Ex. 3, ¶¶ 65–66.
76
     Id.; see also Ex. 2, ¶ 19.
77
     Clark Decl., Ex. 13, ¶ 13.
78
     Ex. 2, ¶¶ 172, 176.
                                                   17
         Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 18 of 45
                                                                                      FILED UNDER SEAL


for the issuance of debt.” 79 Simón Muñoz Armas is also distinguishable because there the parties

to the contract had to explicitly agree to be governed by Venezuelan public law, as explained in

my Expert Report. 80

         36.     Attorney General of the Republic II. 81 In my previous reports, I cited Attorney

General of the Republic II in support of my view of that a contract does not qualify as a Contract

of National Interest unless the Republic is a party. 82 Professor Brewer disagrees with my reliance

on that decision. According to Professor Brewer-Carías, 83 the Attorney General of the Republic II

case, which was decided in 2007,

         involved the interpretation of Article 247 of the Venezuelan Constitution, which
         requires the Office of the Attorney General to be consulted on national public
         interest contracts prior to their approval. Specifically, the Constitutional Chamber
         was asked to clarify whether an Attorney General opinion issued pursuant to Article
         247 is binding on the Public Administration entity seeking the opinion or merely
         consultative in nature. 84
         37.     That much is true. However, Professor Brewer-Carías is simply wrong when he

asserts that this case did not concern a binding interpretation of the Constitutional Chamber

regarding Article 150 simply because the interpretation of Article 247 was the “thema

decidendum” of the case. 85 When rendering this decision, the Constitutional Chamber understood

that it had to rely on the prior interpretation of Article 150 made in Andrés Velásquez et al., and

further, a constitutional provision cannot be read and interpreted in isolation. 86 The Supreme

Tribunal’s citation of the Andrés Velásquez et al. decision—and its two-and-a-half-page discussion

of the requirement that the Republic be a party to Contracts of National Interest—served a purpose,


79
     Id. ¶ 176.
80
     Id.
81
     A true and correct copy of Attorney General of the Republic II in its original Spanish text, and a certified
     translation of the decision, are included as Exhibit 18.
82
     See Ex. 2, ¶¶ 93–94, 102–103; Ex. 3, ¶¶ 49, 58, 112.
83
     Clark Decl., Ex. 27, ¶ 11.
84
     Id.
85
     Id.
86
     Ex. 2, ¶ 120.
                                                       18
         Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 19 of 45
                                                                                      FILED UNDER SEAL


namely, to affirm that Andrés Velásquez et al. was—and still is—good law; and to confirm the

ruling in Andrés Velásquez et al. that a Public Debt transaction may qualify as a Contract of

National Interest when executed “by the Republic with [other] States, foreign official entities or

commercial companies not domiciled in Venezuela.” 87

         38.     Professor Brewer-Carías is also wrong in asserting—for the first time in his rebuttal

report—that the Attorney General of the Republic II “presumes that public debt contracts entered

into by decentralized entities of the National Public Administration are national public interest

contracts.” 88 In Attorney General of the Republic II, the Constitutional Chamber decided a case

related to notes issued by Banco de Desarrollo Agropecuario (BANDAGRO), a state corporation.

Since the payment of the notes had allegedly been guaranteed by the Republic, a default by the

State Corporation could have resulted in liability for the Republic. 89 Attached as Exhibit 19 is a

true and correct copy of the Promissory Note at issue in Attorney General of the Republic II issued

on December 7, 1981. As such, this case is distinguishable from contracts entered into generally

by state corporations such as PDVSA. Here, there is no guarantee by the Republic, alleged or

otherwise, that could directly impose liabilities for the Governing Documents on the Republic.

         39.     Professor Brewer-Carías raised certain Political-Administrative Chamber cases for

the first time in his rebuttal report. 90 As discussed in my Expert Report, most of these cases arose

in the unique procedural context of determining the jurisdiction of Venezuelan courts in disputes

where the contracts at issue provided for the resolution of disputes by arbitration, rather than before

Venezuela’s courts. 91 None of these cases address the issue of those contracts’ validity in



87
     Ex. 18, at 21; Ex. 2, ¶ 103.
88
     See Clark Decl., Ex. 27, ¶ 10 (emphasis removed).
89
     Ex. 18, at 19–22; see also DRFP L.L.C. v. República Bolivariana De Venezuela, et al., No. 2:04-cv-0793, 2016
     WL 3996719, at *10 (S.D. Oh. July 22, 2016).
90
     See Clark Decl., Ex. 27, ¶ 14.
91
     See Ex. 2, ¶ 104, n.144.
                                                       19
         Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 20 of 45
                                                                              FILED UNDER SEAL


connection with the National Assembly approval requirement of Article 150 of the Constitution,

nor were any of those contracts approved by the National Assembly. 92 To the extent these cases

are inconsistent with the Constitutional Chamber’s binding decision in Andrés Velásquez et al.,

they should be disregarded, and Professor Brewer-Carías offers no argument to the contrary. 93 As

explained in my Expert Report, “[t]o the extent these decisions are inconsistent with the

Constitutional Chamber’s constitutional jurisprudence, they are not controlling” because the

Constitutional Chamber is the “ultimate arbiter with respect to the content or scope of

constitutional norms and principles.” 94         As the ultimate arbiter of interpretations of the

Constitution, the Constitutional Chamber may review judicial decisions by any other court in

Venezuela, including other chambers of the Supreme Tribunal, pursuant to Article 25 of the

Organic Law of the Supreme Tribunal of Justice, of which a true and correct copy, and a certified

translation of the relevant portions thereof, is attached to this declaration as Exhibit 20.95

         40.      As explained in my Expert Report, no Venezuelan court has ever held that a

PDVSA debt transaction, including secured debt, should be approved by the National Assembly,

and Professor Brewer-Carías cites none. 96 I am also unaware of any case holding that a debt

instrument or sale of assets involving PDVSA was a Contract of National Interest, and again,

Professor Brewer-Carías cannot identify any such case.

         41.      Professor Brewer-Carías’s expansive position on Contracts of National Interest

would also lead to unreasonable results that contravene past practices of PDVSA. As stated in my

Rebuttal Report, 97 under the theory advanced by Professor Brewer-Carías, not only would all



92
     Id.
93
     Id.
94
     Id. ¶ 13.
95
     See id. ¶ 13 n.12; Ex. 22, at 397.866–67.
96
     Id. ¶¶ 210–17.
97
     Id. ¶¶ 90–91.
                                                   20
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 21 of 45
                                                                               FILED UNDER SEAL


PDVSA financing agreements be subject to approval by the National Assembly, but also any other

contracts between PDVSA or its subsidiaries and a foreign company (including minor or trivial

contracts and vendor agreements) would similarly be subject to this requirement.              Such a

requirement would vastly inhibit the ability of PDVSA or its subsidiaries (or any state corporation,

for that matter) to enter into contracts with foreign entities and generally compete in an

international market. 98

          42.      Professor Brewer-Carías cites resolutions passed by the National Assembly that he

contends support his expansive interpretation of Contracts of National Interest. As explained in

my Rebuttal Report, such resolutions are not binding law and do not—and cannot—supersede the

Constitutional Chamber’s precedent. 99 Further, Professor Brewer-Carías is incorrect as a matter

of fact that the resolution dated September 27, 2016 concluded the Governing Documents violated

Article 150. 100 This resolution on its face did not conclude that the Governing Documents were

Contracts of National Interest or that the 2020 Bonds or the Pledge violated the Constitution.101




                            102
                                    Had the National Assembly intended to conclude that the Governing

Documents violated Article 150, it would have done so expressly in this resolution, and surely

would have cited to Article 150, rather than calling for an investigation into the 2020 Notes. 103




98
      Id.
99
      Ex. 3, ¶¶ 94–127.
100
      Id. ¶¶ 113–21.
101
      Id. ¶ 11.
102
      Clark Decl., Ex. 29, at 52.
103
      See Ex. 3, ¶¶ 113–21.
                                                       21
           Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 22 of 45
                                                                                  FILED UNDER SEAL


          C.        Contrary to Professor Brewer-Carías’s Rebuttal Report, the Decisions of the
                    Constitutional Chamber Are Binding

          43.       In his expert report, Professor Brewer-Carías attempts to dismiss the binding

holding in Andrés Velásquez et al. and other Constitutional Chamber decisions cited in my expert

reports by arguing that the Constitutional Chamber has developed two “procedural rules for

identifying which of its interpretations are intended to be binding pursuant to Article 335 of the
                    104
Constitution.”            He asserts that: (i) a Constitutional Chamber decision is not binding law if the

Constitutional Chamber did not “expressly indicate” the binding nature of the decision (violating

a so-called “rule of explicitness”); and (ii) a decision must include an order for its publication in

the Official Gazette of the Republic (the purported “rule of publication”). 105 His opinion on these

so-called “rules” is ungrounded in fact or law, and contradicts his own writings prior to his

engagement in this litigation, as well as his opening report in this litigation. 106

          44.       As to the first proffered “rule,” Professor Brewer-Carías argues—contrary to all of

his prior published works—that the Andrés Velásquez et al. decision is not binding law because

the Constitutional Chamber did not “expressly indicate” the binding nature of the decision. 107 As

explained in my Rebuttal Report, this argument is wholly unsupported by law. 108 No provision of

the Constitution, nor any other Venezuelan law, imposes such a condition. Indeed, this purported

“rule” would contradict Article 335, which plainly states that the Constitutional Chamber’s

interpretations of the Constitution are “binding.” 109 The scholarly works Professor Brewer-Carías

cites as support for this assertion do not alter the plain text of Article 335; rather, they simply

recognize that a custom of publication exists. Upon reviewing the decisions of the Constitutional


104
      See Clark Decl., Ex. 27, ¶ 45.
105
      Id.
106
      See Ex. 3, ¶¶ 41–43.
107
      See Clark Decl., Ex. 27, ¶¶ 45–53.
108
      See Ex. 3, ¶¶ 41–43.
109
      See Ex. 5, art. 335; see also Ex. 2, ¶ 86.
                                                       22
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 23 of 45
                                                                            FILED UNDER SEAL


Chamber, it is apparent that the Constitutional Chamber from time to time notes in certain

decisions that they are binding, but this practice does not compel the conclusion that failing to do

so renders the decisions non-binding.

          45.       The Constitutional Chamber’s decision in Emery Mata Millán (Jan. 20, 2000)

makes this plain. A true and correct copy of Emery Mata Millán in its original Spanish text, and

a certified translation of the relevant portions thereof, are included as Exhibit 21. In Emery Mata,

issued shortly after the approval of the 1999 Constitution, the Constitutional Chamber invoked

Article 335 of the Constitution for the purpose of determining the rules governing the jurisdiction

of Venezuelan courts deciding injunctions for constitutional relief. 110 There, the Supreme Tribunal

acknowledged that, “by [the] imperative of [A]rticle 335” the interpretations made by the

Constitutional Chamber are “binding for the other Chambers of this highest jurisdictional body, as

well as for the other courts of the Republic . . . .” 111 In other words, Emery Mata Millán declares

that the binding effects of the Constitutional Chamber’s interpretations are the result of a

constitutional “imperative” and not the result of a formality—here, Professor Brewer-Carías’s

proffered formality of “explicitness” and “publication.” 112

          46.       The Constitutional Chamber expressed the same sentiment one year later in 2001

in the Corpoturismo case. 113 A true and correct copy of Corpoturismo in its original Spanish text,

and a certified translation of the relevant portions thereof, are included as Exhibit 22. There, the

Constitutional Chamber decided an injunction for constitutional relief (amparo constitucional)

filed against a decision which had been previously issued by the Political-Administrative Chamber




110
      See Ex. 21, at 1.
111
      Id.
112
      Id.; see also Clark Decl., Ex. 27, ¶ 45.
113
      Ex. 22, at 1.
                                                  23
           Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 24 of 45
                                                                                               FILED UNDER SEAL


of the Venezuelan Supreme Court. 114 In doing so, the Constitutional Chamber interpreted Article

335 of the Constitution as follows:

          According to [Article 335] there is no doubt that this Chamber has the maximum
          power of interpretation of the Constitution and that its decisions are binding on the
          other courts of the Republic. Thus, the other Chambers of the Supreme Court of
          Justice and the other courts and tribunals of the Republic are obliged to decide based
          on the interpretive criteria that this Chamber has of the constitutional norms. 115
          47.       That Professor Brewer-Carías’s “rule of explicitness” is unsupported is further

borne out by the fact that the Constitutional Chamber has issued decisions without any explicit

language to this effect and that said decisions have later been described as binding by subsequent

decisions of that same court. 116

          48.       Likewise, Professor Brewer-Carías argues that Andrés Velásquez et al. is not

binding law because it was not published in the Official Gazette. 117 This is incorrect as a matter

of law, and also as a matter of fact. As noted in my Rebuttal Report, the Constitutional Chamber

ordered the publication of Andrés Velásquez et al. in the Official Gazette, and the decision was so

published in Official Gazette No. 37549 on October 15, 2002. 118 A true and correct copy of

Official Gazette No. 37549, in its original Spanish text, and a certified translation of the relevant

portions thereof, are included as Exhibit 27.


114
      See id.
115
      Id.
116
      For example, the Luis Duarte et al. decision, which contains a constitutional interpretation related to the
      procedural lapses of administrative appeals, did not explicitly state that its interpretation was binding. A true and
      correct copy of Luis Duarte et al. in its original Spanish text, and a certified translation of the relevant portions
      thereof, are included as Exhibit 23. See Ex. 23, at 2–5. Nonetheless, in a subsequent ruling—the Julio César
      Torrealba decision (Apr. 14, 2005)—the Constitutional Chamber described the constitutional interpretation
      contained in Luis Duarte et al. as binding. A true and correct copy of Julio César Torrealba in its original Spanish
      text, and a certified translation of the relevant portions thereof, are included as Exhibit 24. See Ex. 24, at 112–
      14. Likewise, the Servicios La Puerta decision (Mar. 19, 2004) contains a constitutional interpretation associated
      with the right to be heard and due process, and, though it does not state its interpretation is binding, it was later
      described as binding in the Constitutional Chamber’s decision, Cristina Vispo (Dec. 4, 2011). A true and correct
      copy of the 2004 Servicios La Puerta decision in its original Spanish text, and a certified translation of the relevant
      portions thereof, are included as Exhibit 25. A true and correct copy of the 2011 Cristina Vispo decision in its
      original Spanish text, and a certified translation of the relevant portions thereof, are included as Exhibit 26.
117
      See Clark Decl., Ex. 27, ¶ 111.
118
      See Ex. 3, ¶ 41.
                                                             24
           Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 25 of 45
                                                                                                   FILED UNDER SEAL


          49.       Moreover, publication of judicial decisions in Official Gazettes serves only as a

means to disseminate these decisions and is not an additional prerequisite for the rulings to be

binding. 119 No provision of the Venezuelan Constitution nor any of its laws imposed a publication

requirement on the Andrés Velásquez et al. decision.                            Indeed, publication is sporadic and

sometimes on the Supreme Tribunal’s official website. 120                                    Professor Brewer-Carías’s

characterization of publication as a “rule” in his rebuttal report contradicts even his own opinion

in his opening report, in which he conceded that “the Constitutional Chamber commonly orders

the publication in the Official Gazette of its decisions establishing a binding interpretation of the

content or scope of a constitutional principle or provision.” 121

          50.       Likewise, Professor Brewer-Carías’s arguments that the following cases are not

binding because their thema decidendum also involved the interpretations of additional articles of

the Venezuelan Constitution in addition to Article 150 are plainly of no moment in light of Article

335: Andrés Velásquez et al., Attorney General of the Republic II, and Brigitte Acosta Isasis.122

Each of these decisions involves an unequivocal act of interpreting the Constitution, which is all

that is required for their binding nature, as discussed in my Expert Report. 123 Professor Brewer-


119
      See Ex. 3, ¶¶ 41–42. This indisputable fact is confirmed in the José Amando Mejía decision (Feb. 1, 2000), which
      stated on page 11 of the decision: “Due to the binding nature of this ruling, and despite the fact that such character
      is acquired by the previous doctrine [herein] from the date [in which this judgment by the Chamber is published]
      [i.e., from the date in which it is added to the judicial file], [it is hereby ordered that it] be published in the Official
      Gazette.” A true and correct copy of the José Amando Mejía decision in its original Spanish text, and a certified
      translation of the relevant portions thereof, are included as Exhibit 28. Similarly, in the case of Adriana Vigilanza
      et al. (June 17, 2005), the Constitutional Chamber affirmed on page 340.115 of that decision that: “[t]he
      publication of the interpretative ruling in the Official Gazette has a purpose other than that of setting the beginning
      of the applicability of the constitutional norms: it is the means of publicizing the ruling so that it reaches the
      largest number of people.” A true and correct copy of the Adriana Vigilanza et al. decision in its original Spanish
      text, and a certified translation of the relevant portions thereof, are included as Exhibit 29.
120
      For example, the Constitutional Chamber’s 2014 decision, N.D.G., was published on its website. A true and
      correct copy of that decision in its original Spanish text, and a certified translation of the relevant portions thereof,
      are included as Exhibit 30. Likewise, the Chamber’s 2014 decision, Gerardo Sanchez Chacon, was also
      published online. A true and correct copy of that decision in its original Spanish text, and a certified translation,
      are included as Exhibit 31.
121
      Clark Decl., Ex. 27, ¶ 111.
122
      Id. ¶¶ 17–39.
123
      Ex. 2, ¶¶ 95–104.
                                                               25
           Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 26 of 45
                                                                                                FILED UNDER SEAL


Carías’s argument that these cases have no weight because Venezuela does not follow the concept

of stare decisis is a classic straw man argument, for I do not argue that such a concept applies in

Venezuela. 124 Rather, the Constitutional Chamber’s decisions interpreting the Constitution are a

binding source of law pursuant to the express text of Article 335 of the Constitution, as discussed

earlier.

           51.      In his rebuttal report, Professor Brewer-Carías mischaracterizes the writings of

scholars who purportedly state otherwise. There, he provides an incomplete quote by Professor

Jesús María Casal, who, in his own words, affirmed in an article that “[s]ometimes the

Constitutional Chamber has expressly established the binding nature of the ratio decidendi [or the

‘the rationale for the decision’] and has ordered the publication of the respective judgment in the

Official Gazette.” 125 A true and correct copy of that article, entitled Cosa Juzgada y Efecto

Vinculante en la Justicia Constitucional [Res Judicata and binding effect on constitutional justice],

in its original Spanish text, and a certified translation of the relevant portions thereof, are included

herein as Exhibit 32.              In his rebuttal report, Professor Brewer-Carías omitted the word

“sometimes” from the beginning of the aforementioned quote. 126 Professor Brewer-Carías also

relies on the work of Francis Marval, who appears to have plagiarized Professor Casal, rendering

the former’s writing on the subject unworthy of consideration. 127




124
      Clark Decl., Ex. 27, ¶¶ 41–44.
125
      Id. ¶ 45, n.63 (emphasis added); Ex. 32, at 215.
126
      Id.
127
      A true and correct copy of Francis’s Marval’s article entitled La jurisprudencia vinculante de la Sala
      Constitucional y el principio iura novit curia [The binding jurisprudence of the Constitutional Chamber and the
      iura novit curia principle], in its original Spanish text, and a certified translation of the relevant portions thereof,
      are included herein as Exhibit 45. I have included an analysis of key provisions of Marval’s “analysis” of this
      issue, juxtaposed against Professor Casal’s work, as Exhibit 33. The excerpts show that Marval’s purported work
      is identical to that of Professor Casal.
                                                             26
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 27 of 45
                                                                             FILED UNDER SEAL


          D.       Contrary to Professor Brewer-Carías’s Rebuttal Report, the Venezuelan
                   Scholarly Community Does Not Share His Opinion that State Corporations
                   May Enter into Contracts of National Interest

          52.      Professor Brewer-Carías also attempts to undermine the binding holding in Andrés

Velásquez et al., which requires Contracts of National Interest to have the Republic as a party, by

invoking several scholars that supposedly share his opinion that such contracts may also be entered

into by state companies, and other organs of the National Public Administration. 128 Having

reviewed these scholarly works, it is readily apparent that Professor Brewer-Carías

mischaracterized these writings, often taking them out of context.

          53.      For example, many of the scholarly works invoked by Professor Brewer-Carías in

his rebuttal report analyzed are inapposite, for they predate the Constitutional Chamber’s decision

in Andrés Velásquez et al. 129 Taking into account this circumstance, it is an error to invoke these

outdated scholarly writings that do not analyze Andrés Velásquez et al. to argue that Contracts of

National Interest are those entered into by the National Public Administration.

          54.      For instance, Professor Brewer-Carías contends that Professor Luis Henrique Farías

Mata “has always been emphatic that national public interest contracts include contracts entered

into by decentralized public entities of the Administration,” 130 and cites as support a 1981 article

by Farías Mata. But Professor Mata’s 1981 article predates Andrés Velásquez et al., so cannot be

relied upon as evidence of this scholar’s opinion on Andrés Velásquez et al.’s binding

interpretation of Article 150.

          55.      Similarly, Professor Brewer-Carías misrepresented that Isabel Boscán de Ruesta

“agrees that [Contracts of National Interest] ‘are those entered into by the National Public



128
      Clark Decl., Ex. 27, ¶¶ 74–80.
129
      See generally Ex. 07.
130
      Clark Decl., Ex. 27, ¶ 75.
                                                   27
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 28 of 45
                                                                             FILED UNDER SEAL


Administration’” in her 1983 article, La Inmunidad de Jurisdicción en los Contratos de Interés

Público [The Immunity of Jurisdiction in Contracts of Public Interest]. 131 A true and correct copy

of Professor Boscán de Ruesta’s article, in its original Spanish text, and a certified translation of

relevant excerpts thereof, are included herein as Exhibit 47. Professor Boscán de Ruesta writes

in her article that “[a] majority sector of Venezuelan doctrine considers that when the constituent

uses the expression ‘Contract of National Interest’ it refers to a group of contracts that the Public

Administration enters into, and when it uses the expression ‘Contract of Public Interest’ it is with

the purpose of encompassing Contracts of National, State or Municipal Interest.” 132 She does not,

as Professor Brewer-Carías asserts, commit herself to this view, but instead neutrally represents

one interpretation of Contracts of National Interest in the scholarly community in the early 1980s

(her reference to “doctrine” is a reference to scholarly writings). In any event, Professor Boscán

de Ruesta’s characterization of the opinion of the scholarly community in the early 1980s is not

instructive here because it predates the Constitutional Chamber’s decision, Andrés Velásquez et

al.

          56.      In addition to these outdated citations, Professor Brewer-Carías overstates the

opinions of several other scholars, including Professors José Araujo Juárez, Margot Y. Huen Rivas,

José Melich Orsini, and Jesús Caballero Ortiz.

          57.      As to Professor José Araujo Juárez, Professor Brewer-Carías asserts that Professor

Juárez “has opined that state-owned enterprises ‘can enter into contracts that can be qualified as

public interest contracts, and thus, subjected to the parliamentary regime control established by the

Constitution.’” 133 The aforementioned quote is incomplete and misrepresents Professor Araujo



131
      Id. ¶ 76.
132
      Ex. 47 at 38 (emphasis added).
133
      Clark Decl., Ex. 27, ¶ 76.
                                                   28
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 29 of 45
                                                                                          FILED UNDER SEAL


Juárez’ true opinion in his 2008 article, Régimen general de derecho público relativo a las

empresas del Estado [General system of public law concerning State enterprises], of which a true

and correct copy, in its original Spanish and with a certified translation of the relevant portions

thereof, are included as Exhibit 35. As is readily apparent when one reads the rest of his article,

Professor Juárez interprets Article 150 in the same manner that I do, while recognizing that a sector

of the scholarly community (i.e., of the legal “literature”) 134 embraces a contrary interpretation:

          Now, in relation to the subjects whose presence is a necessary condition for the
          conclusion of contracts of national interest, it is required first of all that it be a
          political-territorial entity, that is, the Republic, the States and the Municipalities.
          However, a sector of the literature has considered that this category also applies to
          those contracts signed by the decentralized National Public Administration, that is,
          autonomous institutes and State companies, when they directly affect the national
          interests that correspond to the Republic. 135

          58.      Professor Brewer-Carías also claims that Professor Margot Y. Huen Rivas “also

agrees that one of the characteristics of public interest contracts is ‘at least a public entity is one of

the parties.’” 136 But prior to making this statement, Professor Huen Rivas equates Contracts of

National Interest (or “public interest contracts”) with administrative contracts. 137 As explained

below, the Governing Documents are not administrative contracts and therefore cannot be

characterized as Contracts of National Interest. 138                  Professor Huen Rivas also expressly

acknowledges that the four requirements in Andrés Velásquez et al. are applicable to Contracts of

National Interest.

          59.      Along similar lines, Professor Brewer-Carías contends that Professor José Melich

Orsini “has not affirmed that the Republic must be a party in order for a contract to be considered


134
      Ex. 35, at 228–29.
135
      Id. (emphasis added).
136
      Clark Decl., Ex. 27, ¶ 76. A true and correct copy of Professor Huen Rivas’s publication, El Arbitraje
      Internacional en los Contratos Administrativos [International Arbitration in Administrative Contracts], in its
      original Spanish text, and a certified translation of the relevant portions thereof, are included as Exhibit 36.
137
      Ex 37, at 405, 420, 426.
138
      Ex. 2, ¶¶ 166–77.
                                                          29
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 30 of 45
                                                                                FILED UNDER SEAL


a ‘Contract of National Interest’” and instead believes that “what typifies a ‘contract of public

interest’ is that it is a great contract entered into by the national Public Administration. . . .” 139 In

actuality, Professor Melich Orsini states in his article that only contracts that could ‘“seriously

compromise the economic assets of the Republic’” are Contracts of National Interest. 140 A true

and correct copy of this publication, La Noción de Contrato de Interés Público [The Notion of

Public Interest Contracts], in its original Spanish text, and a certified translation of the relevant

portions thereof, are included as Exhibit 37. Here, the Governing Documents do not create a

liability for the Republic, which is a significant factor for Professor Melich Orsini in determining

whether a contract is one of national interest. 141

          60.      Additionally, Professor Brewer-Carías misrepresents the opinion of Professor Jesús

Caballero Ortiz. Professor Brewer-Carías alleges that “Professor Caballero has opined since 1982

that national public interest contracts include not only contracts to which the Republic is a party,

but also contracts entered into by decentralized entities of the Public Administration, specifically

referring to ‘public enterprises, public law persons’ (autonomous institutions or public

corporations).” 142 However, Professor Caballero Ortiz clarified in his 1982 publication titled Las

Empresas Pùblicas en el Derecho Venezolana [Public Enterprises in Venezuelan Law] that

Contracts of National Interest cannot be made extensive with the “term ‘public administration’ to

which the legislator refers to, [and] cannot be applied to companies with public participation.”143

A true and correct copy of the excerpted publication by Jesús Caballero Ortiz, in its original




139
      Clark Decl., Ex. 27, ¶ 77.
140
      Ex. 2, ¶ 151 (quoting Ex. 37, at 61 (emphasis added)).
141
      Id.
142
      Clark Decl., Ex. 27, ¶ 78.
143
      See Ex. 38, at 333–34.
                                                          30
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 31 of 45
                                                                                     FILED UNDER SEAL


Spanish text, and a certified translation of the relevant portions thereof, are included as Exhibit

38.

          61.     Professor Brewer-Carías’s heavy reliance in his rebuttal report on the newly minted

opinion of Román J. Duque Corredor, a former Justice of the Political-Administrative Chamber,

on the legality of the 2020 Notes merits little attention. 144 This opinion, dated April 19, 2020, was

written less than two weeks before expert rebuttal reports were due, on May 1, 2020, in this

matter. 145

                                                                                                  The Duque

Corredor opinion does no more than repeat Professor Brewer-Carías’s erroneous conclusions in

his expert report as to the Governing Documents. Such after-the-fact statements, prepared in the

midst of litigation, should not be viewed as reliable evidence of Venezuelan law.

          62.     Moreover, the opinion espoused by Professor Brewer-Carías in his expert report—

that any contract entered into by an entity that is part of the “National Public Administration” of

the Republic (including state corporations such as PDVSA) with a company not domiciled in

Venezuela must obtain prior authorization from the National Assembly—is not supported by

binding case law and contradicts his own published works from at least 2006 through 2019

interpreting that case law, as discussed above and in my Rebuttal Report. 147

          63.     Indeed, Professor Brewer-Carías’s position goes farther even than the PDVSA

Parties’ litigation position, as conveyed during a conference on November 8, 2019, in which

counsel for the PDVSA Parties represented that what differentiates the Governing Documents is




144
      See Clark Decl., Ex. 27, ¶¶ 5, 25, 32, 37, 63 n.80, 68, 76 n.97.
145
      See id., Ex. 340.
146
      See id., available at https://www.acienpol.org.ve/wp-content/uploads/2020/04/Nulidad-de-la-Bonos-2020-de-
      PDVSA.pdf.
147
      See Ex. 3, 26 n.12 (listing publications from 2006 through 2019); see also Ex. 10–13.
                                                       31
            Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 32 of 45
                                                                                            FILED UNDER SEAL


that they “involved a pledge of a controlling interest in Citgo” and represented that “[their]

contention is not that every contract PDVSA enters into requires prior National Assembly

authorization.” 148       Professor Brewer-Carías’s expert reports do not advocate a legal theory

whereby the pledge would be deemed a contract of national interest, but not all other PDVSA

debt. 149

          64.      Professor Brewer-Carías’s sweeping theory would lead to absurd and impractical

results, including grinding PDVSA’s international operations to a halt, as discussed in my rebuttal

report. 150

          E.       The Governing Documents Do Not Satisfy Other Criteria for Contracts of
                   National Interest

          65.      In addition to the requirement that the Republic be a party to the Governing

Documents, the Constitutional Chamber under Andrés Velásquez et al. requires that three

additional criteria be met in order for an agreement to qualify as a Contract of National Interest:

(i) “the subject of the contract must be decisive or essential for the realization of the goals and

missions of the Venezuelan State”; (ii) “the contract must satisfy the interests of the national

community”; and (iii) “the contract must imply the assumption of obligations payable by the

Republic—against the National Treasury—during several fiscal years after the one in which the

contract was concluded and, therefore, commit amounts of money and fiscal resources from

Venezuela’s future budgets.” 151 The absence of any of one of these criteria disqualifies a contract

from being considered a Contract of National Interest under Article 150. 152


148
      See id. ¶ 93.
149
      Id.
150
      Id. ¶¶ 89–91 (explaining that Professor Brewer-Carías’s opinion would invalidate “(i) contracts related to the day-
      to-day commercial operations of PDVSA and its subsidiaries . . . and even (ii) contracts for electrical energy
      supply or cleaning services to be provided to PDVSA’s offices in the cities of New York, London, or The
      Hague.”).
151
      See Ex. 2, ¶¶ 129–30.
152
      Id. ¶ 89.
                                                           32
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 33 of 45
                                                                              FILED UNDER SEAL


          66.         The Governing Documents fail to meet at least the second and third additional

Andrés Velásquez et al. criteria. As set forth in my Expert Report, the Governing Documents do

not satisfy the general interests of the Venezuelan national community because the purpose of the

Governing Documents is the refinancing of notes and the pledge of shares of a U.S.-based

subsidiary incorporated in Delaware and headquartered in Houston, Texas, not any interest of the

individual and matching interests of the inhabitants of the Venezuela considered as a whole. 153

          67.         Treating these agreements as satisfying the general interest requirement simply

because the Governing Documents contemplate the pledge of shares of a PDVSA subsidiary is

illogical. 154 PDVSA and its subsidiaries: (i)




                155



          68.         Professor Brewer-Carías’s opinion is also inconsistent with CITGO Petroleum’s

recent debt issuances. Just recently, on June 2, 2020, during the pendency of this litigation, CITGO

Petroleum announced the issuance of $750 million in senior secured notes, due 2025 (the “2025

Notes”), which would be secured by all of CITGO Petroleum’s assets. 156 Later that same day,

CITGO Petroleum announced that the principal amount of this offering increased to $1.125 billion

from the previously announced offering size of $750 million. A true and correct copy of that

announcement is included as Exhibit 41. The day after these announcements, the Special Attorney


153
      Id. ¶¶ 132, 136–41.
154
      Id. ¶ 134.
155
      Ex. 2, ¶ 134
156
      See Clark Decl., Ex. 42, at 1; id. Ex. 325.
                                                     33
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 34 of 45
                                                                            FILED UNDER SEAL


General’s office issued a press release, published in Spanish and English, confirming that neither

PDVSA nor any of its subsidiaries had sought or obtained National Assembly approval for the

2025 Notes—and that such approval was not required by Venezuelan law. 157 I discuss this press

release in further detail below.

          69.      Moreover, the Governing Documents do not involve the assumption of obligations

payable by the Republic against the National Treasury because the PDVSA Parties did not assume

any liabilities payable by the Republic, on behalf of the PDVSA Parties or otherwise, against the

National Treasury. 158 Professor Brewer-Carías’s argument to the contrary erroneously conflates

PDVSA with the Republic for constitutional purposes, and is belied by PDVSA’s debt practices

and
        159



          70.      Professor Brewer-Carías’s assertion that, “under any standard that takes into

account the magnitude or impact of the transaction” the Governing Documents are also Contracts

of National Interest, has no foundation in the law and is fundamentally unworkable and so does

not change my opinion. 160 In fact, I do not read Professor Brewer-Carías’s expert reports as in

fact advocating such a position. 161 Instead, I understand him to be arguing that, if such a standard

were operative, the contracts in this case would qualify. 162 Indeed, he has previously argued in a

2013 publication entitled, Tratado de Derecho Administrativo, that the “quantitative interpretation

criterion on what is to be understood as a contract of national interest is inadmissible by itself to

draw the boundary between contracts that are of national interest and those that are not.” 163 A true


157
      See id., Ex. 277.
158
      Ex. 2, ¶¶ 142–48.
159
      Id. ¶¶ 107, 134, 154.
160
      Ex. 3, ¶¶ 139–45 (emphasis omitted).
161
      Id. ¶ 140.
162
      See Ex. 2. ¶¶ 133–34.
163
      Ex. 39, at 638.
                                                 34
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 35 of 45
                                                                              FILED UNDER SEAL


and correct copy of this excerpted publication, in its original Spanish text, and a certified

translation of the relevant portions thereof, are included as Exhibit 39.

          71.      In light of the above, the Governing Documents are not Contracts of National

Interest, and Professor Brewer-Carías’s opinion to the contrary should not be relied upon.

II.       PROFESSOR BREWER-CARÍAS’S OPINION WOULD FRUSTRATE THE
          PURPOSE OF PDVSA AND PDVSA PETRÓLEO’S EXEMPTION FROM
          LEGISLATIVE APPROVAL UNDER THE FINANCIAL ADMINISTRATION
          LAW AND RENDER THIS EXEMPTION UNCONSTITUTIONAL

          72.      Professor Brewer-Carías opines in his expert report that all contracts entered into

by the National Administration (including state corporations such as PDVSA) with corporations

not domiciled in Venezuela are Contracts of National Interest requiring National Assembly

approval. 164 As discussed supra, Part I.B, PDVSA and PDVSA Petróleo are specifically exempted

from seeking the approval of their financing agreements by the National Assembly under Article

101 of the Financial Administration Law. Professor Brewer-Carías’s opinion, if adopted, would

significantly impair the public policy behind this exemption, which was enacted to allow state

corporations to operate autonomously without the stringent legislative approval requirements for

Public Debt. 165

          73.      Moreover, Professor Brewer-Carías’s opinion’s overbroad reading of what

contracts qualify as Contracts of National Interest implies that the exemption under the Financial

Administration Law is unconstitutional. 166 A decision so holding would be unprecedented under

Venezuelan law, and would contradict the Brigitte Acosta Isasis decision, in which the

Constitutional Chamber reaffirmed that Article 101 “exempts” the public entities to which it

applies “from the [general] authorization regime provided for” in the Financial Administration


164
      Clark Decl., Ex. 13, ¶ 13.
165
      See Ex. 3, ¶ 130.
166
      See Ex. 2, ¶¶ 164–65.
                                                   35
            Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 36 of 45
                                                                                                  FILED UNDER SEAL


Law. 167 Professor Brewer-Carías’s argument that the Constitutional Chamber did not recognize

this exemption in Brigitte Acosta Isasis is not borne out by the plain text of that decision. 168

III.       THE GOVERNING DOCUMENTS DO NOT QUALIFY AS ADMINISTRATIVE
           CONTRACTS

           74.       Under Venezuelan law, Contracts of National Interest are considered administrative

contracts. In fact, Professor Brewer-Carías refers to an article by Juan Carlos Balzán in which

Balzán affirms that “there is no difference between the constitutional expression ‘contracts of

public interest’ and the doctrinal term ‘administrative contract of the Administration.’” 169 This

was also recognized by the National Assembly in a resolution dated May 26, 2016, of which a true

and correct copy, in its original Spanish text, and a certified translation thereof, are included as

Exhibit 46. In this resolution, the National Assembly asserted that “contracts of public interest

that require approval of the National Assembly are a special category of administrative

contracts. . . .” 170 Administrative contracts are governed predominantly by Venezuelan public

(i.e., administrative) law and necessarily involve sovereign powers that PDVSA and PDVSA

Petróleo do not possess with respect to the Governing Documents, such as the right to unilaterally

interpret, modify, or terminate the contracts. 171

           75.       Here, the Governing Documents lack the defining features of administrative

contracts because they contain express New York choice-of-law provisions and do not purport to




167
       See id.
168
       See id.
169
       See Ex. 40, at 308. A true and correct copy of this article, El Arbitraje en los Contratos de Interés Público a la
       Luz de la Cláusula de Inmunidad de Jurisdicción Prevista en el Artículo 151 de la Constitución de 1999
       [Arbitration in Contracts of Public Interest in the Light of the Clause of Immunity of Jurisdiction Provided for in
       Article 151 of the 1999 Constitution], in its original Spanish text, and a certified translation of the relevant portions
       thereof, are included as Exhibit 40; see also Clark Decl., Ex. 27, ¶ 76, n.100 (citing Ex. 40).
170
       Ex. 46, Fifth “Whereas” Clause. As further examined in paragraph 155 of my Rebuttal Report, Professor Brewer-
       Carías invokes the May 2016 Resolution in his opening report, but does not acknowledge that the Governing
       Documents do not satisfy the core requirements of administrative contracts.
171
       Ex. 2, ¶ 22.
                                                               36
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 37 of 45
                                                                             FILED UNDER SEAL


give PDVSA or PDVSA Petróleo the unilateral right to interpret, modify, or terminate the

contracts. These concepts are more fully articulated in my Expert Report. 172

IV.       EVEN IF THE GOVERNING DOCUMENTS WERE FOUND TO BE
          CONTRACTS OF NATIONAL INTEREST, A VENEZUELAN COURT WOULD
          STILL ENFORCE THESE AGREEMENTS

          76.      Even assuming for the sake of argument that National Assembly approval was

required for the Governing Documents, Venezuelan courts reviewing these documents would still

enforce these agreements after applying the presumption of legality and the principle of legitimate

expectations.

          77.      Under the presumption of legality, contracts executed by entities of Venezuela’s

Public Administration—including PDVSA and PDVSA Petróleo—are presumed to be valid and

legitimate. 173 Furthermore, Venezuelan courts affirm on a consistent basis that parties may rely

on the legitimate expectations arising from actions—contracts included—by Venezuela’s Public

Administration. 174 Indeed, in the 2007 UCV case, the Constitutional Chamber ruled in favor of

the Public Administration’s counterparty based on the principle of legitimate expectations despite

the fact that UCV had violated public order contracting regulations governing its contracts. 175 A

true and correct copy of UCV in its original Spanish text, and a certified translation of the relevant

portions thereof, are included as Exhibit 42. Professor Brewer-Carías fails to address the UCV

case entirely. 176

          78.      Professor Brewer-Carías is also wrong to suggest that the presumption of legality

is inapplicable because the Governing Documents are absolutely null and void for lack of National




172
      Id. ¶¶ 169–77.
173
      Id. ¶ 179.
174
      See id. ¶¶ 184–89.
175
      Ex. 2, ¶ 189; Ex. 3, ¶ 162.
176
      See generally Clark Decl., Ex. 13.
                                                  37
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 38 of 45
                                                                               FILED UNDER SEAL


Assembly approval. As discussed above, no such approval was required for the validity of these

contracts. In any event, as explained in my Rebuttal Report, a lack of National Assembly approval

is not the type of defect that would render a contract null and void,
                                                           177


          79.      Professor Brewer-Carías’s main argument in his rebuttal report against the

application of the presumption of legality is that “when administrative acts are null and void in an

absolute sense (for instance, according to Article 19 of the Organic Law on Administrative

Procedure), such acts do not benefit from any presumption of validity.” 178 But the Governing

Documents are not administrative acts; they are debt finance contracts. As such, they are not

governed by the Organic Law of Administrative Proceedings, which solely regulates

administrative procedures and administrative acts.         Accordingly, Professor Brewer-Carías’s

arguments on this issue, as well as on the applicability of the principle of legitimate expectations,

are entirely inapplicable to the Governing Documents.

          80.      His only other argument in his rebuttal report against the applicability of this

principle is a quotation of a single scholar, Hildegard Rondón de Sansó, whose article, El Principio

de Confianza Legítima en el Derecho Venezolano (“The Principle of Legitimate Expectation in

Venezuelan Law”), Professor Brewer-Carías also takes out of context. A true and correct copy of

this article in its original Spanish text, and a certified translation of the relevant portions thereof,

are included as Exhibit 43. Specifically, Professor Brewer-Carías asserts that this scholar stated

that legitimate expectations cannot be based on “a promise that does not comply with the rules, or

even, is contrary to the rules.” 179 Upon reviewing this publication by Rondón de Sansó, it is



177
      Ex. 3, ¶¶ 171–72.
178
      Clark Decl., Ex. 27, ¶ 104 (emphasis added).
179
      Id. ¶ 110 (emphasis omitted) (citing Ex. 43).
                                                      38
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 39 of 45
                                                                               FILED UNDER SEAL


apparent that this quote is part of a larger section entitled “Regarding the name used,” in which

Rondón de Sansó argues that this principle, which is called the principle of “legitimate”

expectations, would more accurately be named the principle of “plausible” expectations because

“the former [term, i.e. “legitimate”] requires the expectation to adhere to all the requirements of

existing legislation, which is not essential in the situation forming the subject matter of this

analysis, which may well be created even outside [the terms] of some express provision. . .” 180 In

light of the above, there is no barrier to the applicability of the principle of legitimate expectations

to the Governing Documents.

          81.     Applying this principle here, it is clear the PDVSA Parties’ lawsuit violates the

principle of legitimate expectations because it is inconsistent with the text of the Indenture and the

Pledge Agreement, according to which PDVSA and PDVSA Petróleo repeatedly represented that

all legal requirements established by Venezuelan law for the validity of those agreements were

duly met. 181




                                                                                                 These

statements also contradict the dual opinions issued by the Caracas and New York offices of Hogan

Lovells to Credit Suisse, financial advisor to PDVSA, regarding the legality of the Indenture, the

Pledge Agreement, and the 2020 Notes, two of which were provided to the Trustee and Collateral

Agent. 183




180
      Ex. 43, at 300–01 (emphasis added).
181
      Ex. 2, ¶¶ 193–97.
182
      Clark Decl., Ex. 28, at 4.
183
      See id. Ex. 30; id. Ex. 31.
                                                  39
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 40 of 45
                                                                              FILED UNDER SEAL


          82.      Professor Brewer-Carías’ reliance on a National Assembly Resolution, issued on

October 15, 2019, purportedly to “ratify that the 2020 Bond indenture violated Article 150 of the

Constitution” since it was not approved by the National Assembly, does not alter my opinion.184

As explained above and in my Rebuttal Report, 185 National Assembly resolutions are not legally

binding with respect to whether a contract is a Contract of National Interest and cannot serve to

invalidate or nullify contracts such as the Governing Documents. Further, the National Assembly

is not empowered to overrule determinations made by the Constitutional Chamber in matters of

constitutional interpretation.

          83.      Regarding the actual language of the October 2019 Resolution, as stated in my

Rebuttal Report, 186 there is no prior National Assembly Resolution whose contents could be

“ratified” on this particular subject matter, since the National Assembly’s resolution dated

September 27, 2016 did not declare that the Governing Documents or the 2016 Exchange Offer

were illegal or invalid. 187 The October 2019 Resolution, issued more than three years after the

September 2016 Resolution and just days before the filing of the PDVSA Parties’ Complaint, was

the first time the National Assembly took this position. In any event, the National Assembly does

not have the authority to declare that the Governing Documents violated any provision of the

Constitution, as that power is reserved to the courts of Venezuela and can only be exercised with

due process of law. 188          Therefore, both the September 2016 Resolution and October 2019

Resolution are, at best, political declarations with no legally binding effects.




184
      Id. Ex. 50, at 8.
185
      Ex. 3, ¶¶ 95–100.
186
      Id. ¶¶ 124–27.
187
      See Clark Decl., Ex. 44.
188
      See Ex. 3, ¶¶ 95–96.
                                                   40
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 41 of 45
                                                                                 FILED UNDER SEAL


          84.      This lawsuit is also inconsistent with the past conduct of PDVSA and PDVSA

Petróleo.       For decades, PDVSA and its subsidiaries have participated in numerous debt

transactions. 189




                            Prior to this lawsuit, there was no declaration by the National Assembly that

such authorization was required for any other PDVSA debt issuance.

          85.      This lawsuit is also inconsistent with CITGO Petroleum’s current conduct. As

mentioned above, on June 2, 2020, CITGO Petroleum announced plans to issue the 2025 Notes,

constituting $1.125 billion in debt secured by all of CITGO’s assets. 192 Yet, no National Assembly

approval was ever sought or obtained for the transaction. 193

          86.      In its press release dated June 3, 2020, the Special Attorney General’s Office

attempted to distinguish the recent issuance of the 2025 Notes from the 2020 Notes. According to

the Special Attorney General, no National Assembly approval for the former was necessary

because the National Assembly’s “control powers cannot be exercised extraterritorially concerning

PDVSA subsidiaries incorporated abroad, nor concerning contracts executed abroad not related to

the transfer or traffic of PDVSA.” 194 In this quotation, the phrase “transfer or traffic” is a




189
      See Ex. 2, ¶¶ 210–14.
190
      Id.
191
      See id. ¶ 58, n.76.
192
      See Ex. 50.
193
      See Clark Decl., Ex. 277, at 1.
194
      Id.
                                                      41
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 42 of 45
                                                                             FILED UNDER SEAL


translation of the phrase “giro o tráfico,” which is more accurately translated as “course of

business.”

          87.      The Special Attorney General’s attempt to distinguish the 2020 Notes is logically

flawed, as it would allow PDVSA to engage in an almost identical transaction as the 2020 Notes

without seeking National Assembly approval, so long as the Governing Documents were entered

into by PDVSA’s non-Venezuelan subsidiaries instead. Moreover, the theory proffered by the

Special Attorney General’s Office, that a contract must involve PDVSA’s ordinary “course of

business” 195 in order to qualify as a Contract of National Interest, has no basis in Venezuelan law.

No court has ever recognized this theory, nor is such a theory contemplated by any provision of

Venezuela’s Constitution or laws. Professor Brewer-Carías’ expert reports did not cite the theory

described in the press release, much less provide any support for it.

          88.      Furthermore, pursuant to the principle of congruent (or parallel) forms, PDVSA’s

prior history of acquisitions demonstrates that National Assembly approval is not needed for

PDVSA’s purchase of large assets, such as a controlling interest in CITGO Holding’s shares. As

stated in my Rebuttal Report, 196 before acquiring CITGO Petroleum, PDVSA entered into a

contract with Veba Oel A.G. for the purpose of acquiring 50% of the capital shares of RuhR Oel

Gmbh (the “Veba Oel Contract”). The National Assembly decided that no legislative approval

was required for PDVSA to acquire this asset. 197 Thereafter, PDVSA did not seek or otherwise

obtain National Assembly approval for the purchase of CITGO Petroleum in 1986, or in 1990. 198




195
      See id.
196
      Ex. 3, ¶¶ 148–50.
197
      Id. ¶ 149.
198
      Id. ¶ 150.
                                                  42
           Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 43 of 45
                                                                                                 FILED UNDER SEAL


Therefore, congruently, the PDVSA Parties’ pledge of CITGO Holding shares in the Governing

Documents was not subject to approval by the National Assembly. 199

          89.       On the subject of the Veba Oel Contract, it should be noted that Professor Brewer-

Carías has written in the past that Contracts of National Interest are characterized, in part, by the

fact that the obligations under such contracts must be fully executed or fulfilled within

Venezuela. 200 Specifically, he wrote, based on the article of the 1961 Constitution that is the

predecessor to Article 150 in the current Constitution:

          [W]e consider that it is the State contracts to be executed in Venezuelan territory,
          concluded with companies not domiciled in Venezuela, which require the approval
          of Congress. Therefore, a public interest contract concluded with a company not
          domiciled in Venezuela, to be executed abroad, does not require the approval of
          Congress in accordance with the second section of Article 126 of the
          Constitution.201
          90.       Professor Brewer-Carías omits any discussion of this scholarly theory in his reports

in this matter. Although this scholarly theory is not law, even under this theory defended by the

PDVSA Parties’ expert, the Governing Documents would not be considered Contracts of National

Interest. 202 Here, the governing Documents were performed outside of Venezuela, as the place of

payment, choice of currency, the language of the Governing Documents, and location of the

Trustee, Collateral Agent, and Paying Agent, all indicating that these contracts were performed

outside of Venezuela, and the PDVSA Parties have not argued otherwise. 203




199
      Id. ¶¶ 150–51.
200
      I refer specifically to an article by Professor Brewer-Carías entitled La Aprobación Legislativa de los Contratos
      de Interés Nacional y el Contrato PDVSA-VEBA OEL, published in 1985. A true and correct excepted copy of
      this publication in its original Spanish text, and a certified translation of the relevant portions thereof, are included
      as Exhibit 44.
201
      Id. at 81 (emphasis added); see also Ex. 3, ¶ 153.
202
      Ex. 3, ¶¶ 152–54.
203
      Id. ¶ 154.
                                                              43
          Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 44 of 45
                                                                             FILED UNDER SEAL


V.        THE GOVERNING DOCUMENTS ARE NOT NULL AND VOID AB INITIO

          91.      Professor Brewer-Carías opines that the Governing Documents are invalid, illegal,

and null and void ab initio because they lacked National Assembly approval. This opinion has no

merit for several reasons articulated in my Rebuttal Report.

          92.      First, the Governing Documents are not Contracts of National Interest for the

reasons discussed above. Thus, no National Assembly approval was required for the Governing

Documents to be executed, and the agreements are neither void nor void ab initio under Article

150. 204 To the contrary, PDVSA and PDVSA Petróleo, as sociedades anónimas, have full legal

capacity to negotiate and execute contracts.

          93.      Second, lack of National Assembly approval is not the type of alleged defect that

would render the Governing Documents void ab initio under Venezuelan law. 205 While Professor

Brewer-Carías argues that lack of National Assembly approval is a legal defect amounting to a

lack of valid consent to contract, this would at most be considered a legal defect affecting

PDVSA’s legal capacity to contract, which renders a contract merely voidable, not void.

          94.      Third, the Indenture as a whole is not void ab initio by virtue of the pledged

collateral pursuant to Section 10.05, the severability provision. 206 If the Indenture were a Contract

of National Interest—and it is not—because of the pledge of CITGO Holding shares, that part of

the Indenture would be at most considered voidable; the rest would continue to be binding and

enforceable. Of course, even if the Governing Documents were voidable at one time, they no

longer are, as a Venezuelan court would still enforce the obligations in these contracts pursuant to




204
      Id. ¶¶ 165–67.
205
      Id. ¶¶ 168–69.
206
      Id. ¶¶ 175–77.
                                                  44
Case 1:19-cv-10023-KPF Document 128 Filed 06/16/20 Page 45 of 45
